DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-28 and 30-31, in the reply filed on 08/16/2021 is acknowledged.  The restriction is withdrawn based on the prior art found during the search.  Applicant’s arguments 08/16/2021 traversing the restriction are moot.   Claims 1-31 are pending and are examined herein. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“image acquirer” in claim 27.

	NOTE:  Dependent claim 28, which depends from claim 27, further limits the “image acquirer” to a “camera”, and therefore does not invoke 35 USC 112f.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The term “processor”, recited in claim 27, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 26, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosakaya (JP 2007 072620 A – with a machine translation from Google Patents being provided herewith and referred to herein).  Kosakaya discloses:

Regarding claims 1, 27, and 30, and using claim 1 as an example, a processor-implemented verification method (figure 1) comprising: 

detecting a characteristic of an input image (
a face is detected at figure 1, numeral 14:

    PNG
    media_image2.png
    139
    763
    media_image2.png
    Greyscale


features are extracted at figure 1, numeral 18;




    PNG
    media_image3.png
    184
    655
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    153
    1254
    media_image4.png
    Greyscale

	the feature data represents the face of a user and any environmental data as well); 

acquiring input feature transformation data and enrolled feature transformation data by respectively transforming input feature data and enrolled feature data based on the detected characteristic (the input feature data is transformed at figure 1, numeral 24, by transformation data 20:

    PNG
    media_image5.png
    556
    1434
    media_image5.png
    Greyscale

	enrolled featured data is transformed in the same manner in advance:

    PNG
    media_image6.png
    72
    1237
    media_image6.png
    Greyscale

	the transformation suppresses features related to the environment, and variations due to ornaments such as glasses and the like, with respect to a face:

    PNG
    media_image7.png
    570
    1326
    media_image7.png
    Greyscale

), 

wherein the input feature data is extracted from the input image using a feature extraction model (

    PNG
    media_image4.png
    153
    1254
    media_image4.png
    Greyscale

); and 

verifying a user corresponding to the input image based on a result of comparison between the input feature transformation data and the enrolled feature transformation data (figure 1, numeral 28:

    PNG
    media_image8.png
    398
    1352
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    118
    1292
    media_image9.png
    Greyscale

).


Regarding claim 26, a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, configure the one or more processors to perform the method of claim 1 ( 

    PNG
    media_image10.png
    63
    1188
    media_image10.png
    Greyscale

). 


Claims 1-6, 9-12, 14, 15, 17-20, 22-25, and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (US 7,330,591 B2).  Fukui discloses:

Regarding claims 1, 27, and 30, and using claim 1 as an example, a processor-implemented verification method ( 


    PNG
    media_image11.png
    323
    755
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    432
    541
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    220
    726
    media_image13.png
    Greyscale

) comprising: 

detecting a characteristic of an input image (
a face is detected at figure 1, numeral 12, and face features are detected at numeral 13:

    PNG
    media_image14.png
    196
    410
    media_image14.png
    Greyscale


features are extracted at figure 1, numeral 15, m-dimensional basis vectors are detected:




    PNG
    media_image15.png
    196
    578
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    599
    1084
    media_image16.png
    Greyscale

the vectors represent the face of a user as well as any environmental variations as will be discussed below); 

acquiring input feature transformation data and enrolled feature transformation data by respectively transforming input feature data and enrolled feature data based on the detected characteristic (
the input features Pin in figure 1 are transformed by constraint subspace L at numeral 16 to form PinL:


    PNG
    media_image17.png
    321
    635
    media_image17.png
    Greyscale


	enrolled features are previously transformed by the same subspace for form HiL at numeral 19:

    PNG
    media_image18.png
    318
    469
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    171
    736
    media_image19.png
    Greyscale

	The enrollment transformation is seen at figure 2 for example:


    PNG
    media_image20.png
    646
    862
    media_image20.png
    Greyscale

	the transformation into subspace L is based on suppressing facial expression features, as well as environmental features, and enhancing differences between faces of others:

    PNG
    media_image21.png
    317
    625
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    181
    650
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    275
    644
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    228
    631
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    306
    622
    media_image25.png
    Greyscale

), 

wherein the input feature data is extracted from the input image using a feature extraction model (
	images are input at figure 1, numeral 11:


    PNG
    media_image26.png
    151
    335
    media_image26.png
    Greyscale

	features are extracted according to a model:


    PNG
    media_image27.png
    622
    900
    media_image27.png
    Greyscale

 ); and 

verifying a user corresponding to the input image based on a result of comparison between the input feature transformation data and the enrolled feature transformation data (figure 1, numerals 18 and 20:

    PNG
    media_image28.png
    316
    476
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    496
    727
    media_image29.png
    Greyscale

).

Regarding claim 27 specifically, a verification apparatus comprising: an image acquirer configured to acquire an input image (

    PNG
    media_image30.png
    154
    718
    media_image30.png
    Greyscale


 ); and one or more processors (

    PNG
    media_image31.png
    552
    725
    media_image31.png
    Greyscale


    PNG
    media_image11.png
    323
    755
    media_image11.png
    Greyscale

 ).  
Regarding claim 28, the apparatus of claim 27, wherein the apparatus is any one of an image processing device, a smartphone, a wearable device, a tablet computer, a netbook, a laptop, a desktop, a personal digital assistant (PDA), a set-top box, a home appliance, a biometric door lock, a security device, and a vehicle starter, and the image acquirer comprises a camera (a security device is disclosed:

    PNG
    media_image32.png
    258
    730
    media_image32.png
    Greyscale

). 

Regarding claim 30 specifically, the transformation function corresponds to a characteristic of an input image including a face of a user (

    PNG
    media_image33.png
    155
    718
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    101
    716
    media_image34.png
    Greyscale

).  

Regarding claim 31, the method of claim 30, wherein the transformation function is generated by: generating reference feature data from an image of the enrolled user; generating an augmented image by augmenting the image of the enrolled user to include the characteristic; generating augmented feature data from the augmented image; and generating the transformation function based on a comparison of the reference feature data and the augmented feature data (refer to the rejection of claim 29 below).

Regarding claim 2, the method of claim 1, wherein the input image includes a facial image of the user ( 

    PNG
    media_image34.png
    101
    716
    media_image34.png
    Greyscale

). 

Regarding claim 3, the method of claim 1, wherein the verifying of the user comprises determining whether the user is an enrolled user corresponding to the enrolled feature data (figure 1, numeral 20), and the enrolled feature data was previously extracted using the feature extraction model (figure 5, numeral 15). 

Regarding claim 4, the method of claim 1, wherein the characteristic is an illuminance characteristic of the input image (

    PNG
    media_image35.png
    221
    709
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    597
    749
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    264
    735
    media_image37.png
    Greyscale

 ). 

Regarding claim 5, the method of claim 1, wherein the detecting of the characteristic comprises: detecting at least one of a landmark characteristic associated with a landmark of an object appearing in the input image and an environment characteristic associated with a capturing environment of the input image ( 

    PNG
    media_image38.png
    188
    736
    media_image38.png
    Greyscale

	expressions are a landmark, and illumination is environmental). 

Regarding claim 6, the method of claim 5, wherein the object is a face of the user and the landmark is one of a facial feature and an item disposed on the face (facial expressions involve facial features;  features are extracted at numeral 13;

    PNG
    media_image39.png
    251
    718
    media_image39.png
    Greyscale

 ). 

Regarding claim 9, the method of claim 1, wherein the acquiring of the input feature transformation data and the enrolled feature transformation data comprises: generating the input feature transformation data by applying a transformation function corresponding to the characteristic to the input feature data (figure 1, numeral 16); and generating the enrolled feature transformation data by applying the transformation function to the enrolled feature data (figure 5, numeral 16). 

Regarding claim 10, the method of claim 9, wherein the transformation function is determined differently for the user than for another user ( 

    PNG
    media_image40.png
    188
    714
    media_image40.png
    Greyscale

). 

Regarding claim 11, the method of claim 9, wherein the transformation function is determined in a user-enrollment process comprising enrolling the enrolled feature data (figures 2 and 5 depict the enrollment). 

Regarding claim 12, the method of claim 1, wherein the acquiring of the input feature transformation data and the enrolled feature transformation data comprises: respectively transforming the input feature data and the enrolled feature data using a linear transformation or a nonlinear transformation determined based on the characteristic (

    PNG
    media_image41.png
    462
    718
    media_image41.png
    Greyscale

). 


Regarding claim 14, the method of claim 1, wherein the acquiring of the input feature transformation data and the enrolled feature transformation data comprises: respectively performing a projection operation corresponding to the characteristic on the input feature data and the enrolled feature data (figure 1, numeral 16 during the verification, and figure 5, numeral 16 for the enrollment). 

Regarding claim 15, the method of claim 1, wherein the acquiring of the input feature transformation data and the enrolled feature transformation data comprises: determining target dimensional component information based on the characteristic; and generating the input feature transformation data and the enrolled feature transformation data respectively based on the input feature data and the enrolled feature data by maintaining a target dimensional component and excluding a remaining dimensional component (

    PNG
    media_image42.png
    296
    669
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    154
    715
    media_image43.png
    Greyscale



    PNG
    media_image44.png
    228
    727
    media_image44.png
    Greyscale

 ). 

Regarding claim 17, the method of claim 1, further comprising: selecting a reference user to be verified from a plurality of enrolled users, wherein the acquiring of the input feature transformation data and the enrolled feature transformation data comprises loading a transformation function corresponding to the characteristic from a database, among a plurality of transformation functions mapped to enrolled feature data of the reference user (as depicted in figure 1; the reference user’s Pin is projected according to the reference user’s subspace L and then compared to the template in memory 19). 

Regarding claim 18, the method of claim 1, further comprising: extracting reference feature data from a reference image of a reference user in response to the reference user being enrolled; extracting augmented feature data from an augmented image acquired by augmenting the reference image based on an augmentation characteristic; and determining a transformation function associated with the augmentation characteristic based on a comparison between the reference feature data and the augmented feature data, mapping the determined transformation function to the reference user, and storing the mapped transformation function (refer to the claim 29 rejection below). 

Regarding claim 19, the method of claim 18, wherein the augmentation characteristic corresponds to the detected characteristic of the input image, and wherein the acquiring of the input feature transformation data and the enrolled feature transformation data comprises: generating the input feature transformation data by applying the transformation function to the input feature data (figure 1, numeral 16); and generating the enrolled feature transformation data by applying the transformation function to the enrolled feature data (figure 5, numeral 16). 

Regarding claim 20, the method of claim 18, wherein the determining of the transformation function comprises: calculating a variation score for each dimensional component of the reference feature data and the augmented feature data; and determining a transformation function associated with the augmentation characteristic based on the variation score ( 

    PNG
    media_image45.png
    789
    712
    media_image45.png
    Greyscale



    PNG
    media_image46.png
    553
    741
    media_image46.png
    Greyscale



    PNG
    media_image47.png
    760
    733
    media_image47.png
    Greyscale

). 


Regarding claim 22, the method of claim 1, wherein the verifying of the user corresponding to the input image comprises: calculating a similarity between the input feature transformation data and the enrolled feature transformation data (figure 1, numeral 20); and determining that a verification for the user is successful in response to the similarity being greater than a threshold similarity (


    PNG
    media_image48.png
    513
    724
    media_image48.png
    Greyscale


 ). 

Regarding claim 23, the method of claim 22, wherein the calculating of the similarity comprises: calculating a cosine similarity between a feature indicated by the input feature transformation data and a feature indicated by the enrolled feature transformation data (

    PNG
    media_image49.png
    484
    731
    media_image49.png
    Greyscale



 ). 

Regarding claim 24, the method of claim 1, wherein the verifying of the user corresponding to the input image comprises: indicating a result of the verifying of the user (figure 1, numeral 21;

    PNG
    media_image50.png
    259
    731
    media_image50.png
    Greyscale

 ). 

Regarding claim 25, the method of claim 24, wherein the indicating of the result of the verifying of the user comprises: unlocking a device in response to the result of the verifying of the user being a successful verification (

    PNG
    media_image50.png
    259
    731
    media_image50.png
    Greyscale

). 





Regarding claim 29, a processor-implemented (



    PNG
    media_image11.png
    323
    755
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    432
    541
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    220
    726
    media_image13.png
    Greyscale

) user enrollment method comprising: 

extracting reference feature data from a reference image acquired for user enrollment of a reference user (figure 5, numerals 15 and 22:

    PNG
    media_image51.png
    815
    588
    media_image51.png
    Greyscale


    PNG
    media_image16.png
    599
    1084
    media_image16.png
    Greyscale

);

extracting augmented feature data from an augmented image acquired by augmenting the reference image based on an augmentation characteristic (figure 5, numeral 23:

    PNG
    media_image52.png
    798
    563
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    511
    620
    media_image53.png
    Greyscale

	The reference image stored in 22 is augmented at 23 by extracting eigenvectors which correspond to c-number of eigenvalues starting with the lower ones); 

mapping a transformation function associated with the augmentation characteristic to the reference user based on a comparison between the reference feature data and the augmented feature data (figure 5, transformation function “L” associated with the augmentation at numeral 23 is mapped to the dictionary pattern “Hi” of a particular user based on the comparison performed at 16 to form dictionary patter “HiL”:

    PNG
    media_image54.png
    780
    554
    media_image54.png
    Greyscale

	The projection at numeral 16 is a comparison between the reference feature data Hi and the augmented feature data L, in that that m basis vectors of Hi are “projected” on the subspace L, then the basis vectors are “normalized”, and then “orthogonalized”; in this way, the two spaces are compared with one-another; the claim makes no distinction as to the nature of the comparison: 


    PNG
    media_image55.png
    390
    603
    media_image55.png
    Greyscale

); and

verifying an input image using the transformation function in response to the input image being acquired (figure 1, during face recognition, “L” at numeral 17 is used to project or transform an unknown face into “PinL” for comparison to a dictionary pattern “HiL” at numerals 16-20:


    PNG
    media_image56.png
    697
    840
    media_image56.png
    Greyscale

). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya (JP 2007 072620 A – with a machine translation from Google Patents being provided herewith and referred to herein) in view of Arai (US 5,864,834). 

Regarding claim 7, while Kosakaya teaches a KL expansion as a feature extraction model, Kosakaya does not teach “wherein the feature extraction model is a trained neural network.” 

	Arai teaches a trained neural network that performs a KL expansion (

    PNG
    media_image57.png
    394
    821
    media_image57.png
    Greyscale


    PNG
    media_image58.png
    773
    838
    media_image58.png
    Greyscale


    PNG
    media_image59.png
    686
    547
    media_image59.png
    Greyscale

 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize a trained neural network as taught by Arai, in order to perform the KL expansion required by Kosakaya, with motivation coming from Arai:

    PNG
    media_image60.png
    209
    837
    media_image60.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kosakaya, while the teaching of Arai continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kosakaya (JP 2007 072620 A – with a machine translation from Google Patents being provided herewith and referred to herein) in view of Arai (US 5,864,834) as applied to claim 8, and further in view of Yang et al. (US 2021/0180571 A1). 

Regarding claim 8, the Kosakaya/Arai combination teaches a neural network, but not a convolutional neural network (CNN).
	Yang teaches the advantages of a CNN:

 
    PNG
    media_image61.png
    828
    842
    media_image61.png
    Greyscale


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the neural network of Kosakaya/Arai, the CNN of Yang, for the reasons taught by Yang as quoted above. 

 Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kosakaya/Arai, while the teaching of Yang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 13, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 13 and 16, in the context of the claim as a whole, the prior art does not teach the additional limitations of, “wherein the detecting of the characteristic comprises detecting a plurality of characteristics of the input image, including the characteristic, the acquiring of the input feature transformation data comprises calculating, as the input feature transformation data, a weighted sum of results obtained by applying transformation functions corresponding to the plurality of characteristics to the input feature data, and the acquiring of the enrolled feature transformation data comprises calculating, as the enrolled feature transformation data, a weighted sum of results obtained by applying the transformation functions to the enrolled feature data.”

Regarding claim 21, in the context of the claim as a whole, the prior art does not teach the additional limitations of, “determining, to be a target dimensional component, a dimensional component, among the dimensional components, corresponding to a dimension index indicating a variation score less than or equal to a change threshold among a plurality of dimension indices in the variation score; and determining, to be a remaining dimensional component, a dimensional component, among the dimensional components, corresponding to a dimension index indicating a variation score greater than the change threshold in the variation score.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665